Separate opinion by
Judge Adams.
I concur in the result. If the plaintiff had any title, it was a mere legal estate and constituted him trustee for the defendants who are the beneficiaries, and as such, entitled to the possession as against the trustee.
The trustee’s office is to protect the legal estate against strangers or trespassers. ■ But both at law and in equity he must allow the beneficiaries to enjoy the property where such wras the intention of the grantor creating the trust. The statute of Uses only carnes the possession to the first use, and in deeds of bargain and sale, the deed itself at common law only created a use in favor of the bargainee, the legal title still remaining 'in the bargainer or grantor. And by the statute of Uses this legal title or possession was transferred to the use, and thus the whole title by the statue of Uses was transferred to the bargainee. But if a trust or second use was declared by the deed the statute did not operate on such second use. This second use became a trust which the bargainee as trustee was bound to protect.
My opinion, therefore, is that the defendants are still beneficiaries, and as such, entitled to the possession and enjoyment of the estate, and may in this suit, by way of answer or cross-bill, have the legal estate vested in them, as there is no longer any purpose for which it ought to be kept separate from an equitable estate.